Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  January 19, 2007                                                       Clifford W. Taylor,
                                                                                  Chief Justice

  126980 	                                                              Michael F. Cavanagh
  127032                                                                Elizabeth A. Weaver
                                                                               Marilyn Kelly
                                                                          Maura D. Corrigan
  JOSEPH STAMPLIS and THEODORA                                          Robert P. Young, Jr.
  STAMPLIS,                                                             Stephen J. Markman,
            Plaintiffs-Appellees, 	                                                    Justices

  v      	                                       SC: 126980
                                                 COA: 241801
                                                 St. Clair CC: 01-001051-NH
  ST. JOHN HEALTH SYSTEM, d/b/a

  RIVER DISTRICT HOSPITAL,

             Defendant-Appellant, 

  and 

  G. PHILLIP DOUGLASS,
             Defendant-Appellee,

  and 

  HENRY FORD HEALTH SYSTEM, d/b/a 

  HENRY FORD HOSPITAL, et al 

             Defendants. 

  _________________________________________/ 

  JOSEPH STAMPLIS and THEODORA 

  STAMPLIS, 

             Plaintiffs-Appellees, 

  v      	                                       SC: 127032
                                                 COA: 241801
                                                 St. Clair CC: 01-001051-NH
  ST. JOHN HEALTH SYSTEM, d/b/a

  RIVER DISTRICT HOSPITAL,

             Defendant-Appellee,

  and 

  G. PHILLIP DOUGLASS,
             Defendant-Appellant, 

  and 

  HENRY FORD HEALTH SYSTEM, d/b/a 

  HENRY FORD HOSPITAL, et al

             Defendants. 

  _________________________________________/ 

                                                                                                              2


       On order of the Chief Justice, a stipulation signed by counsel for the parties
agreeing to the dismissal of these appeals is considered, and the appeals are DISMISSED
with prejudice and without costs.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 19, 2007                    _________________________________________
       d0116                                                                Clerk